EXHIBIT 10.1

 

ASSUMPTION, TERMINATION AND AMENDMENT AGREEMENT

 

Reference is made to that certain Amended and Restated Consolidated Guaranty
Agreement, dated as of February 16, 2005 (the “Guaranty”) among InterContinental
Hotels Group PLC (now known as InterContinental Hotels Limited) (“Old
Guarantor”), HPT TRS IHG-1, Inc., HPT TRS IHG-2, Inc.,HPT IHG PR, Inc. and
Hospitality Properties Trust.  The provisions of the Guaranty are incorporated
herein by this reference, as if fully set forth herein.

 

Old Guarantor has engaged in a Reorganization and become a Subsidiary of
InterContinental Hotels Group PLC  (f/k/a New InterContinental Hotels Group PLC)
(“New Guarantor”) pursuant to a scheme of arrangement more particularly
described in the scheme circular captioned “Recommended proposals for the return
of approximately £1 billion to IHG Shareholders by way of a capital
reorganization (by means of a scheme of arrangement under Section 425 of the
Companies Act of 1985)” sent to Old Guarantor shareholders on or about May 3,
2005 (the “Scheme”).  In connection with the Scheme, New Guarantor has agreed to
assume all of the obligations of Old Guarantor under the Guaranty to comply with
the requirements of the Guaranty and the Management Agreements.  Such compliance
is a direct material benefit to New Guarantor.

 

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged:

 

1.             Old Guarantor and New Guarantor shall cause there to be delivered
to HPT an opinion of counsel satisfactory to HPT with respect to, among other
things, the existence of the New Guarantor and the due execution and delivery by
New Guarantor of this Agreement and the enforceability against New Guarantor of
this Agreement.

 

2.             Upon delivery of this Assumption, Termination and Amendment
Agreement: (a) New Guarantor agrees (i) to and does hereby assume the
performance of all of the terms, covenants and conditions of the Guaranty and
all of the obligations of Old Guarantor under the Guaranty and (ii) to abide by
and be bound by all of the terms of the Guaranty, all as though the Guaranty had
been made, executed and delivered by New Guarantor; (b) the term “IHG” as used
in each of the Management Agreements shall mean New Guarantor, its successors
and assigns and (c) the term “Guarantor” as used in the Guaranty shall mean New
Guarantor.

 

1

--------------------------------------------------------------------------------


 

3.             Provided there is no Manager Default under any of the Management
Agreements, immediately upon delivery of this Assumption, Termination and
Amendment Agreement, the Old Guarantor’s obligations under the Guaranty shall
terminate subject to the second proviso contained in Section 9 of the Guaranty.

 

4.             For purposes of Section 2.4(a) of the Guaranty only, neither the
Scheme nor any of the implementing actions taken in furtherance or contemplation
of the Scheme shall constitute a “Reorganization.”

 

5.             Old Guarantor and New Guarantor warrant and represent that
(a) there are no Manager Defaults and (b) to their best knowledge, there are no
(i) defaults by HPT in the performance or observance of any covenant, agreement
or condition contained in any Guaranteed Agreement or (ii) circumstances which,
with the giving of notice or passage of time or both, would become such a
default.

 

6.             HPT warrants and represents that (a) to its best knowledge, there
are no Manager Defaults and (b) there are no (i) defaults by HPT in the
performance or observance of any covenant, agreement or condition contained in
any Guaranteed Agreement or (ii) circumstances which, with the giving of notice
or passage of time or both, would become such a default.

 

7.             Except as expressly provided herein, nothing contained herein
shall constitute a waiver of any term, covenant or condition contained in any
Transaction Document or consent to any non-compliance therewith.  The terms of
the Transaction Documents, as amended hereby, are hereby ratified and confirmed.

 

WITNESS the execution hereof under seal as of July 1, 2005.

 

 

INTERCONTINENTAL HOTELS GROUP PLC

 

(formerly known as New InterContinental
Hotels Group PLC)

 

 

 

 

 

 

 

 

 

By:

/s/ Richard T. Winter

 

 

 

Name:

Richard T. Winter

 

 

 

Title:

Company Secretary

 

 

2

--------------------------------------------------------------------------------


 

 

INTERCONTINENTAL HOTELS LIMITED

 

(formerly known as InterContinental
Hotels Group PLC)

 

 

 

 

 

 

 

 

 

By:

/s/ Richard T. Winter

 

 

 

Name:

Richard T. Winter

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

HPT TRS IHG-1, INC.

 

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

HPT TRS IHG-2, INC.

 

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

HPT IHG PR, INC.

 

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

Vice President

 

 

3

--------------------------------------------------------------------------------